Citation Nr: 1021231	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-34 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tricompartmental 
osteoarthritis, left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to November 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran subsequently relocated 
and his file was transferred to the Phoenix, Arizona RO.  

The case was previously before the Board in January 2009 and 
was remanded for further development.  

The Veteran presented testimony before the undersigned 
Veteran's Law Judge in December 2008.  A transcript of that 
hearing is associated with the claims file.  

Note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tricompartmental 
osteoarthritis, left knee, is related to military service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, service 
connection for tricompartmental osteoarthritis, left knee, is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159, 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Discussion

The Veteran is seeking service connection for 
tricompartmental osteoarthritis of the left knee, which he 
contends began when he suffered a knee injury in service.  He 
testified that he complained of knee pain during service and 
his knee condition has steadily worsened since service.  
There is no evidence of a complaint of or treatment for a 
knee injury in his service medical records, and when he was 
examined prior to separation in November 1971, no knee 
disorders were noted.  The Veteran contends, however, that he 
reported the knee injury at separation and was told to seek 
VA treatment if the condition worsened.  He also testified 
that he became the primary caregiver for his children when 
they were 3 and 7 years old.  Because of this, he asserts, he 
was unable to take time from work to seek treatment for his 
knee, so he treated himself.  

The medical evidence establishes that the Veteran was 
diagnosed with degenerative joint disease of the left knee in 
September 2005.  He was issued a knee brace by VA in March 
2005 to enable him to participate in an exercise program.  

The claims file contains a VA treatment note dated in 
February 2009, in which a VA orthopedic surgeon opines that 
the injury the Veteran suffered in service was a meniscal 
tear and that his current degenerative arthritis is directly 
related to that incident.  He states that it is "well 
documented that untreated meniscal tears will lead to 
deterioration of the joint over time," and "it is obvious" 
that the Veteran's injury started in service.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in March 2009.  After reviewing the record and 
examining the Veteran, the examiner opined that degenerative 
arthritis of the left knee is less likely than not related to 
service, in that there were no documented complaints, 
evaluation, or treatment for a left knee condition in service 
and the Veteran's separation examination was normal.  She 
noted that the surgeon who had offered a positive nexus 
opinion had not reviewed the entire record before making his 
determination.  In response, the surgeon entered a note in 
the Veteran's records in August 2009, in which he averred 
that he had reviewed all of the documentation and stood by 
his earlier opinion that left knee arthritis is related to 
service.  

The evidence establishes that he has a current left knee 
disability.  The issue is whether there is a relationship 
between his current arthritis and his in-service injury.  The 
Board acknowledges the VA examiner's opinion that arthritis 
is not related to service because the Veteran's knee was 
found to be normal at the time of his discharge.  However, 
the Veteran is competent to testify as to the symptoms he 
experiences, and he has offered sworn testimony that his knee 
was injured in service and has been continuously symptomatic 
since then.  Another VA physician has examined the record and 
associated the Veteran's current arthritis with his service.  
Both opinions are thorough and well-reasoned.  The Board 
finds the evidence to be in approximate balance as to whether 
arthritis of the left knee is related to military service.  
Therefore, the benefit of the doubt is given to the claimant, 
and service connection for tricompartmental osteoarthritis, 
left knee, is granted.  38 C.F.R. § 3.102.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 




ORDER

Service connection for tricompartmental osteoarthritis, left 
knee, is granted.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


